 

Exhibit 10.16

 

TERMINATION AGREEMENT

 

This Termination Agreement (this “Agreement”) is entered into as of January 2,
2018, by and among 1347 Advisors LLC, a Delaware limited liability company
(“1347 Advisors”), and 1347 Property Insurance Holdings, Inc., a Delaware
corporation (the “Company”). The Company and 1347 Advisors are referred to
collectively herein as the “Parties.”

 

RECITALS

 

WHEREAS, the Company previously executed and delivered to 1347 Advisors a
Performance Shares Grant Agreement dated February 24, 2015 (the “Performance
Shares Agreement”), pursuant to which 1347 Advisors is entitled to receive an
aggregate of 100,000 shares of common stock of the Company, par value $0.001,
subject to the Company achieving certain performance milestones;

 

WHEREAS, the Parties and IWS have entered into a Stock Purchase Agreement, dated
as of the date hereof (the “Stock Purchase Agreement”), pursuant to which, among
other things, the Parties have agreed to terminate the Performance Shares
Agreement subject to the terms and conditions of the Stock Purchase Agreement;
and

 

WHEREAS, the execution and delivery of this Agreement by the Parties is a
condition to the First Closing under the Stock Purchase Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows.

 

1. Definitions. All capitalized terms used in this Agreement but not defined
herein shall have the meanings assigned to them in the Stock Purchase Agreement.

 

2. Termination. The Parties hereby agree that the Performance Shares Agreement
is hereby terminated and cancelled effective as of the First Closing and shall
have no further force or effect. As of and after the First Closing, none of the
Parties shall have any further rights or obligations under the Performance
Shares Agreement.

 

3. Further Assurances. The Parties agree to execute any and all agreements,
documents, and instruments and to perform such other acts as may be reasonably
necessary or expedient to further the purposes of this Agreement.

 

4. Entire Agreement. This Agreement constitutes the entire agreement among the
Parties with respect to the subject matter hereof and supersedes any prior
understandings, agreements, or representations by or among the Parties, written
or oral, to the extent they relate in any way to the subject matter hereof.

 

5. Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns.

 

6. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

 

7. Headings The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

1

 

 

8. Governing Law; Interpretation. This Agreement shall be construed in
accordance with and governed for all purposes by the internal substantive laws
of the State of Delaware applicable to contracts executed and to be
wholly-performed within such State.

 

9. Amendments and Waivers. This Agreement may not be changed, modified or waived
in whole or part except by an instrument in writing signed by the Parties.

 

* * * * *

 

2

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

1347 PROPERTY INSURANCE HOLDINGS, INC.

 

By: /s/ John S. Hill         Name: John S. Hill         Title: Vice President,
Chief Financial Officer and Secretary  

 

1347 ADVISORS LLC

 

By: /s/ Hassan R. Baqar         Name: Hassan R. Baqar         Title: Managing
Director  

 

3

 

 

